— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Grosso, J.), rendered June 21, 2001, convicting him of robbery in the first degree, upon his guilty plea, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. The defendant’s contentions involving factual matters dehors the record are not properly before this Court on direct appeal (see People v Villacreses, 12 AD3d 624, 626 [2004], lv denied 4 NY3d 768 [2005]; People v Rescigno, 248 AD2d 564, 565 [1998]).
The defendant’s remaining pro se contention that the Supreme Court erred in denying his motion pursuant to CPL 440.20 is not cognizable on this appeal from the judgment of conviction. Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.